UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) – November 15, 2011 HILLS BANCORPORATION (Exact name of Registrant as specified in its charter) Commission File Number 0-12668 Iowa 42-1208067 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 131 Main Street, Hills, Iowa52235 (Address of principal executive office) Registrant's telephone number, including area code:(319) 679-2291 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Hills Bancorporation closed its public offering of common stock on November 15, 2011.The gross proceeds of the offering were $25,997,580, or $25,837,580 net of estimated offering expenses of $160,000.The Company sold a total of 412,660 shares of its common stock in the offering, including 40,028 shares to the Company’s Employee Stock Ownership Plan. The shares were sold pursuant to a prospectus filed as part of the Form S-3 Registration Statement filed with the Securities and Exchange Commission that became effective on August 11, 2011. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILLS BANCORPORATION Date: November 21, 2011 By:/s/ Dwight O. Seegmiller Dwight O. Seegmiller, Director, President and Chief Executive Officer
